Appeal from a decision and award of the Workmen’s Compensation Board which found, in part, that the major portion of claimant’s disability was causally related to an accident of August 1, 1953 and was equal to 66%% reduced earnings. The Referee decided that the heart attack suffered by claimant in April of 1956 was unrelated to the prior attack of August 1, 1953 and restored the case to the calendar to determine the average weekly wage and reduced earnings. The board in affirming the Referee as to causal relation made a further finding of reduced earnings as mentioned above. The board was of the opinion that the record, as to causal relation and reduced earnings, was complete, there being testimony that the average weekly wage prior to August, 1953 was $68 per week; that claimant was granted reduced earnings of $12 per week and that for approximately two years between the first and second heart attacks, while working for the same employer at a different type of work, he was earning approximately $48 per week. From a reading of the record, it is apparent that neither of the parties was attempting to establish a wage-earning capacity and we feel that there was not substantial evidence for the board to make its finding in that respect. As to the question of causal relation, the evidence presented a question of fact which was well within the province of the board to decide. In this case the second accident being noncompensable the question of apportionment may be important. The award is modified as to that part which found that the major part of the claimant’s disability is causally related to the August 1, 1953 accident and such disability is equal to 66%% reduced earnings and the matter remitted to the board and as so modified in all other respects affirmed, with costs to the appellant. Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.